United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2001
                                   ___________

Victor A. Ramirez-Ruiz,                *
                                       *
             Petitioner,               *
                                       * Petition for Review of
      v.                               * an Order of the Immigration
                                       * and Naturalization Service.
Immigration and Naturalization         *
Service; John D. Ashcroft, Attorney    *     [UNPUBLISHED]
General of the United States,          *
                                       *
             Respondents.              *
                                  ___________

                          Submitted: December 3, 2002
                              Filed: December 12, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Guatemalan citizen Victor Ramirez-Ruiz petitions for review of an order of the
Board of Immigration Appeals (BIA), which summarily dismissed his appeal from an
Immigration Judge’s denial of his applications for asylum, withholding of removal,
and protection under the Torture Convention. The BIA concluded that summary
dismissal was appropriate under 8 C.F.R. § 3.1(d)(2)(i)(D) (2002) because Ramirez-
Ruiz failed to file a brief after indicating on his Form EOIR-26 that he would do so.
On appeal, however, Ramirez-Ruiz argues only that the Immigration Judge abused
his discretion in denying the asylum petition. Because Ramirez-Ruiz does not
challenge the BIA’s summary dismissal, he has waived any challenge to this
independent basis for the BIA’s decision. See United States v. Gonzales, 90 F.3d
1363, 1369-70 (8th Cir. 1996) (failure to assign error or discuss contention in
appellate brief is deemed abandonment of issue).

      Accordingly, the petition for review is denied.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-